DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8 and 10 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Chien et al. (US. Pub: 2016/0018096 A1).
Regarding claim 1, Chien discloses (in at least figs. 1-2) an explosion-proof lighting device, characterized by comprising: a device body (best seen in at least fig. 2B) for accommodating the explosion-proof lighting device, the device body comprising a mounting portion (best seen in fig. 2B) located in the middle portion (see fig. 2B) thereof and a first heat dissipation portion (11, 70; [0045]; best seen in fig. 1) and a second heat dissipation portion (40a; see fig. 1) that extend from the bottom of the 
Regarding claim 2, Chien discloses (in at least figs. 1-2) wherein bumps (see at least fig. 2b) for the light emitting diodes (12a) are provided on the first heat dissipation portion (11, 70) and the second heat dissipation portion (40a) respectively and protrude therefrom towards the seal cover (20), wherein the bumps, together with the first heat dissipation portion (11, 70) and the second heat dissipation portion (40a), enclose and form hollow annular grooves disposed around the bumps (see at least fig. 2B).
Regarding claim 8, Chien discloses (in at least figs. 1-2) a gasket (not labeled; see fig. 1) disposed along an entire inner circumference of the device body, the seal cover (20) is joined to the device body by means of the gasket in a sealing manner (see figs. 1 and 2).
Regarding claim 10, Chien discloses (in at least figs. 1-2) heights of the first heat dissipation portion (11, 70) and the second heat dissipation portion (40a) are designed to be reduced in a direction towards the seal cover (20).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al. (US. Pub: 2016/0018096 A1) in view of Barlian et al. (US. Pat: 4,600,977). 
Regarding claim 3, Chien discloses all the claimed limitations except for further comprising a mount having a lens, wherein the mount having the lens is attached within the hollow annular groove adhesively or in a shape mating manner.
Barlian discloses (in at least fig. 1) a mounting having a lens (20), wherein the amount having the lens (20) is attached within the hollow annular groove adhesively or in a shape mating manner (see fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider using the lens of Barlian within the hollow groove of Chien for the benefit of providing suitable protection to the light emitting diodes. 
Regarding claim 5, Chien as modified by Barlian discloses (in at least figs. 1-2 both references) a reflective mirror (17 Barlian) provided below the electrical drive module (fig. 1), wherein the reflective mirror (17) is disposed between the first heat dissipation portion (11, 70 Chien) and the second heat dissipation portion (40a Chien), and the reflective mirror (17) together with the reflective surface of the seal cover form a light reflector of the explosion-proof lighting device.
.
Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al. (US. Pub: 2016/0018096 A1) in view of Zhang et al. (US. Pub: 2014/0210332 A1).  
Regarding claim 4, Chien discloses (in at least figs. 1-2) the seal cover (20) is designed to have a curved shape that is generally convex downward, but fails to disclose the seal cover has a reflective surface on an inner surface thereof for upwardly reflecting light from the light emitting diodes.
Zhang discloses (in at least fig. 1) a lamp comprised of, in part, a seal cover (12) with a reflective surface on an inner surface thereof for upwardly reflecting light from the light emitting diodes ([0028]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replacing the seal cover of Chien with the reflecting seal cover of Zhang for upwardly reflecting light from the light emitting diodes. Furthermore, it has been held simple substitution of one known element for another to obtain predictable results is obvious.
Regarding claim 7, Zhang discloses (in at least fig. 1; [0028]) the reflective surface is a reflective film or a reflective coating coated on the inner surface of the seal cover.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chien et al. (US. Pub: 2016/0018096 A1).
Regarding claim 9, Chien discloses (in at least figs. 1-3) the electrical drive module is an LED control apparatus, but fails to disclose the electrical drive module comprises a bridge rectifier and an LC series resonator, wherein the light emitting diodes are connected in parallel with a capacitor in the LC series resonator. 
However, it is well-known in the art to form an LED electrical drive module apparatus comprised of, in part, a bridge rectifier and an LC series resonator, wherein the light emitting diodes are connected in parallel with a capacitor in the LC series resonator. As evidence, Wu et al. (US. Pub: 2015/0008826 A1) disclose (in at least figs. 6 and 7) an LED electrical drive module apparatus comprised of, in part, a bridge rectifier and an LC series resonator, wherein the light emitting diodes are connected in parallel with a 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider forming the LED electrical drive module control apparatus of Chien as taught by Wu for the benefit of monitoring the operating voltage and the driving current to adjust the operating cycle of the conversion module, change the output voltage value of the operating voltage, and linearly change the driving current at a constant current state (abstract).
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. See the list in the PTO-892 form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875